Citation Nr: 1813083	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-07 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Mary M. Long, Attorney-at-Law




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to May 1974.

The claims come before the Board of Veterans' Appeals (Board) on appeal from April 2015 and June 2015 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes that in a January 2017 rating decision, the RO awarded a total disability rating based on individual unemployability (TDIU).  Prior to his death, the Veteran timely disagreed with the assigned effective date of that award.  The RO issued a Statement of the Case addressing the effective date claim in July 2017.  The Veteran's attorney attempted to perfect an appeal as to this issue on behalf of the Veteran in September 2017 by filing a VA Form 9 in September 2017.  However, the VA Form 9 was dated on, and submitted by the Veteran's attorney two days after the Veteran's death.  As neither the Veteran nor his attorney perfected an appeal prior to the date of the Veteran's death for the assignment of an earlier effective date for the award of TDIU, the issue is not before the Board.


FINDING OF FACT

On February 7, 2018, the Board was notified by the Social Security Administration (SSA) that the Veteran died in September 2017.






CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 




	(CONTINUED ON NEXT PAGE)
ORDER

The appeal is dismissed.



		
V. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


